Citation Nr: 0940234	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  05-14 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition.

2.  Entitlement to service connection for a left ankle 
condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right leg condition, to include shin splints.

4.  Entitlement to service connection for right leg 
condition, to include shin splints.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
leg condition, to include shin splints.

6.  Entitlement to service connection for left leg condition, 
to include shin splints.


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This case was previously before the Board in August 2008 when 
it was remanded for further development.

The Veteran originally filed an application to reopen claims 
of entitlement to service connection for right and left leg 
shin splints.  As is discussed in more detail below, the 
medical evidence of record indicates that the Veteran has 
been diagnosed with bilateral leg edema.  Although not 
claimed by the Veteran, the Board has recharacterized these 
issues on appeal as indicated above to include shin splints 
and edema.  See Brokowski v. Shinseki, 23 Vet. App. 79 
(2009)Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a right 
leg condition, to include shin splints, and entitlement to 
service connection for a left leg condition, to include shin 
splints, are addressed in the REMAND portion of the decision 
below and are REMANDED to the Department of Veterans Affairs 
Regional Office.




FINDINGS OF FACT

1.  A right ankle condition was not present in service or 
until many years thereafter, and is not shown to be related 
to service or to an incident of service origin.

2.  A left ankle condition was not present in service or 
until many years thereafter, and is not shown to be related 
to service or to an incident of service origin.

3.  In a March 1996 rating decision, the RO denied service 
connection for right and left leg conditions.  The Veteran 
was notified of this decision that same month, but did not 
file an appeal.

4.  The evidence received subsequent to the March 1996 RO 
rating decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claims of entitlement to service 
connection for right and left leg conditions.


CONCLUSIONS OF LAW

1.  A right ankle condition was not incurred in service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).

2.  A left ankle condition was not incurred in service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).

3.  The March 1996 decision of the RO denying entitlement to 
service connection for right and left leg conditions is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2008).

4.  The evidence received since the March 1996 RO rating 
decision is new and material and the claims of entitlement to 
service connection for right and left leg conditions, to 
include shin splints, are reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applications to Reopen

In a March 1996 Board decision, the Veteran was denied 
service connection for right and left shin splints on the 
basis that there was no evidence of any chronic disability 
and no evidence associating any current right or left leg 
pain with the Veteran's active service.  At the time of the 
March 1996 RO rating decision the pertinent evidence of 
record included the Veteran's service treatment records, 
records of VA treatment dated through March 1996, treatment 
record from Dr. L.M., dated March 1995 to February 1996, 
treatment records from Meridia South Point Hospital, dated 
November 1994 to March 1995, and a VA Compensation and 
Pension (C&P) examination report, dated in January 1979.

The March 1996 RO rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his application to reopen a claim of 
entitlement to service connection right shin splints and a 
claim of entitlement to service connection for left shin 
splints in October 2003.  The pertinent evidence received 
subsequent to the March 1996 RO rating decision includes VA 
treatment records dated through April 2009, treatment records 
of Dr. L.M., and the records associated with the Veteran's 
claim for Social Security Administration Disability Benefits.  
The Veteran has also submitted a statement indicating that he 
has had leg pain since service.  The medical evidence reveals 
that the Veteran has complained of leg swelling and numbness.  
The records reveal that the Veteran has been diagnosed with 
edema, swelling of the legs.  The Board finds that the 
evidence submitted since March 1996 is both new and material.  
The evidence is new in that it was not associated with the 
claims folder in March 1996 and the evidence is material in 
that it indicates that the Veteran has been diagnosed with a 
bilateral leg condition and the Veteran has reported that he 
has had bilateral leg pain since service.  The Board notes 
that the Veteran is competent to report that he has had 
bilateral leg pain since service.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's 
claims of entitlement to service connection for a right leg 
condition, to include shin splints, and a left leg condition, 
to include shin splints, are reopened.

As the claims for service connection for right and left leg 
conditions are being reopened the Board will not discuss 
whether proper notice regarding reopening was issued.

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, the law provides that, where a 
Veteran served ninety days or more of active military 
service, and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for right and left ankle 
conditions.  The Veteran contends that he has had right and 
left ankle pain since service.

At the outset of this discussion, the Board notes that 
attempts to locate the Veteran's service treatment records at 
the National Personnel Records Center (NPRC) have been 
unsuccessful.  Under such circumstances, the Court has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

Because the service treatment records remain absent from the 
file, the Board's analysis has been undertaken with the 
heightened obligation set forth in Cuevas and O'Hare in mind.  
It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

The post-service treatment records reveal that the Veteran 
was afforded a VA C&P examination shortly after separation 
from service in January 1979.  The Veteran did not complain 
of any ankle pain and the Veteran was not diagnosed with any 
ankle condition.

The Veteran's post service treatment records reveal that the 
Veteran first complained, was diagnosed with, and was treated 
for a right ankle condition in September 2005.  In a VA 
podiatry treatment note, dated in October 2006, the Veteran 
was diagnosed with sinus tarsi syndrome with history of ankle 
instability with avulsion fracture due to an old injury of 
the right ankle.  The Veteran reported in October 2006 that 
he has had right ankle pain ever since he stepped in a hole 
and twisted it in 1992 or 1993.  The Veteran has been 
consistently treated for right ankle pain since September 
2005.  In a VA treatment note, dated in August 2007, the 
Veteran was diagnosed with a chronic right ankle sprain.  The 
Veteran's post service treatment records do not reveal any 
complaint, diagnosis, or treatment for any left ankle 
condition.

In light of the evidence, the Board finds that entitlement to 
service connection for a right ankle condition is not 
warranted.  Upon examination in January 1979, shortly after 
separation from service, the Veteran did not complain of and 
was not diagnosed with any right ankle condition.  The 
Veteran's post-service treatment records reveal that the 
Veteran was first noted to complain of right ankle pain in 
September 2005.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In this case, the medical evidence does not show the presence 
of a right ankle condition until more than 27 years after 
separation from service.  This is significant evidence 
against the claim.  In addition, in October 2006, the Veteran 
indicated that his right ankle pain began after he stepped 
into a hole and twisted his ankle in 1992 or 1993.  As such, 
the preponderance of the evidence is against entitlement to 
service connection for a right ankle condition and, 
therefore, the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In light of the evidence, the Board finds that entitlement to 
service connection for a left ankle condition is not 
warranted.  As noted above, upon examination in January 1979, 
shortly after service, the Veteran did not complain of and 
was not noted to have any left ankle condition.  The 
Veteran's post service treatment records do not reveal any 
complaint, diagnosis, or treatment for any left ankle 
condition.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).   As such, the preponderance of the 
evidence is against entitlement to service connection for a 
left ankle condition and, therefore, the claim must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, in regard to the veteran's claims of entitlement to 
service connection for right and left ankle conditions, the 
VCAA duty to notify was satisfied by way of letters sent to 
the appellant in November 2003 and January 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims of entitlement to service connection for 
right and left ankle conditions, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
these claimed conditions.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Dr. L.M., Meridia South Pointe Hospital, and 
Montgomery Surgical Center.  The Veteran's records regarding 
his application for Social Security Administration disability 
benefits have been obtained and associated with the claims 
folder.

The Board notes that the Veteran has not been afforded a VA 
medical examination in regard to his claims of entitlement to 
service connection for right and left ankle conditions.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, in regard to the Veteran's claim of entitlement 
to service connection for a right ankle condition, while the 
Veteran is diagnosed with a current right ankle condition 
there is no indication that the Veteran's current right ankle 
condition may be related to the Veteran's active service 
other than the Veteran's statements.  As such, the Board 
finds it unnecessary to afford the Veteran a VA medical 
examination regarding his claim of entitlement to service 
connection for a right ankle condition.  In regard to the 
Veteran's claim of entitlement to service connection for a 
left ankle condition, the Veteran is no currently diagnosed 
with any left ankle condition and there is no indication that 
any left ankle condition may be related to the Veteran's 
active service.  As such, the Board finds it unnecessary to 
afford the Veteran a VA medical examination regarding his 
claim of entitlement to service connection for a left ankle 
condition.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a right ankle condition 
is denied.

Entitlement to service connection for a left ankle condition 
is denied.

New and material evidence having been received, the 
application to reopen the claim of entitlement to service 
connection for a right leg condition, to include shin 
splints, is granted.

New and material evidence having been received, the 
application to reopen the claim of entitlement to service 
connection for a left leg condition, to include shin splints, 
is granted.


REMAND

The Veteran seeks service connection for a right leg 
condition, to include shin splints, and a right leg 
condition, to include shin splints.  The Veteran contends 
that he has had leg pain since service and the Veteran's 
post-service treatment records reveal that the Veteran has 
been diagnosed with bilateral leg edema.

To date, VA has neither afforded the Veteran an examination 
nor solicited a medical opinion as to the onset and/or 
etiology of his right and left leg conditions.  Under 38 
U.S.C.A. § 5103A(d)(2), VA must provide a medical examination 
and/or obtain a medical opinion when there is:  (1) competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran has been diagnosed with edema of 
the right and left leg and has reported that he has had 
bilateral leg pain since service.  As such, the Board finds 
that these claims must be remanded for the Veteran to be 
afforded a VA medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any right and/or left leg condition, to 
include shin splints, found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  The examiner should 
comment on the Veteran's report regarding 
the onset and continuity of 
symptomatology and opine as to whether it 
is at least as likely as not that any 
right and/or left leg condition, to 
include shin splints, found to be present 
is related to or had its onset during 
service.  The rationale for all opinions 
expressed should be provided in a legible 
report.  

2.  Thereafter, adjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


